DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C. § 112
Applicant’s arguments, see page 11, filed 2 June 2021, with respect to Claim 7 was rejected under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claim 7 under 35 U.S.C. § 112(b) has been withdrawn. 
35 U.S.C. §§ 102 and 103
Applicant’s arguments, see page 11, filed 2 June 2021, with respect to claims 1-5, 8, 10, 14-16, and 19-20 rejected under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1-5, 8, 10, 14-16, and 19-20 rejected under 35 U.S.C. § 102(a)(1)) has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Worrel on 1 July 2021.
The application has been amended as follows: 
Claims:
9. 	(Canceled)
Allowable Subject Matter
Claims 1-8, 10-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Regarding independent claims 1 and 19, Examiner notes that Kanzler US 4,941,221, Davis et al. US 2017/0164695 A1, Sackner US 1,926,500, and Wilkinson US 6,370,716 B1 are particularly relevant. Neither the primary reference Kanzler nor the secondary references Davis, Sackner, and Wilkinson teach Applicant’s claimed limitation “a resilient member adapted to bias the augmenting feature toward the stored configuration, wherein the resilient member is in a tensioned state in the deployed configuration and in an untensioned state in the stored configuration; and first and second couplers adapted to constrain the augmenting feature when the augmenting feature is in the stored configuration”. First, the primary reference Kanzler fails to teach “a resilient member”.  None of the secondary references teach “a resilient member adapted to bias the augmenting feature toward the stored configuration, wherein the resilient member is in a tensioned state in the deployed configuration and in an untensioned state in the stored configuration”.  While Davis and Sackner teaches a resilient member, it is static and therefore does not switch between a tensioned state and untensioned state. Neither Kanzler, Davis, Sackner, Wilkinson, nor the prior art (see PTO-872) teach this specific limitation cure these deficiencies or reasonably make obvious modifying Kanzler to result in the structure as claimed.
Regarding independent claim 14, neither the primary reference Kanzler nor the secondary references Davis, Sackner, and Wilkinson teach Applicant’s claimed limitation “such that the overlap decreases with the increasing thickness of the mattress, and wherein the resilient member biases the patient support portion toward the bottom portion”. The prior art teaches an overlap that increases with increasing thickness of the mattress, and none of the prior art teaches “the resilient member biases the patient support portion toward the bottom portion”. In other words, Applicant’s claimed limitation is 
The dependent claims are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/GEORGE SUN/Examiner, Art Unit 3673     
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        6/28/2021